PER CURIAM.
We find no error in the order of the trial court denying defendant’s motion to suppress. The record supports the conclusion that the defendant consented to the search of his bag. He not only authorized the officers to look into the bag, but also to “feel around” inside it. One of the officers examined the bag and immediately felt the wrapped packages containing cocaine concealed in the defendant’s sock. The testimony reflects that one end of the package was exposed so that the officer could see the drugs without unwrapping the package. We therefore need not consider defendant’s argument that State v. Wells, 13 F.L.W. 686 (Fla. Dec. 1, 1988), should be applied to closed packages uncovered in a luggage search.
The judgment and sentence are affirmed.
GLICKSTEIN, WALDEN and STONE, JJ., concur.